Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, the limitation “a traction wire connected to Hanes” is not understood.
Claim 4, lines 2-3, the limitation “(a forwarder region based on a point where the upper frame meets with the main frame) is indefinite because it was not clear whether such limitation is a part of the claimed invention or not.
Claim 6, lines 4-5, the limitation “(in a forward region based on a point where the bottom frame and the main frame meet with each other)” is indefinite for the same reason as in claim 4.
Claims 2, 3, 5 and 7-11 are indefinite for being depending upon claims 1, 4 and 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2016-0063019 (‘019).
Claim 1, as understood, KR (‘019) discloses a virtual experience device for aviation leisure sports, the device comprising a main frame (110) configured to form a vertical pillar/column having an accommodation space in a region of an inside of the main frame; a bottom frame (below the blowers 200a) connected to the main frame and configured to form a bottom surface of the device; an upper frame (top horizontal bars) extending from the main frame (110) in a horizontal direction and having an accommodation space in a region on an inside of the upper frame and at least one through hole (not numbered) formed in a bottom surface of the upper frame; side frames (vertical columns opposite pillar 110) installed at both sides of the upper frame and configured to support a load of the upper frame; at least one roller (170a-170n) (Fig. 2) provided in the accommodation space of the upper frame and configured to change a progression direction of a traction wire (w1, w2); and a motor portion (100) (Fig. 
Claim 2, the device of KR (‘019) further includes an operation-sensing sensor (300) configured to sense an operation of the user; and a control unit (400) accommodated in a part of the accommodation space of the main frame and configured to control the motor portion based on a sensing signal received from the sensor.
Claim 8, the device of KR (‘019) further includes a blower unit (200a-200f) provided at a bottom end of the main frame and directing an upward diagonal line; an operation-sensing sensor (300) configured to sense an operation of the user; and a control unit (400) configured to control the motor portion based on a sensing signal received from the sensor to control at least one of the blow direction and the blow intensity of the blower unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-6, 9 and 10is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2016-0063019 (‘019).
Claims 3 and 4, as understood, it is noted that KR (‘019) fails to specifically disclose additional upper/lower body rollers and upper/lower motor portions as claimed.  However, such features are considered multiplication of parts and it has been held that mere multiplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 (USPQ 378).  In this case, it appears that additional upper body rollers and motor portions would provide an unexpected result that a wider range of motions for the user to accommodate any particular skill and ride level.
Claim 5, it is noted that KR (‘019) fails to specifically show the side frames as an arch-shaped frames as claimed.  However, such difference is merely an obvious choice of configuration and it has been held that a change in configuration would have been obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 149 USPQ 47.
Claim 6 depends on claim 4, as understood, KR (‘019) shows a foot-rolling projection (500) having a predetermined height is formed in a forward region.
Claims 9 and 10, it is noted that KR (‘019) fails to specifically disclose the specific type of the sensors as claimed.  However, such claimed sensors are readily available in the art and it would have been a matter of design choice to incorporate any suitable sensor to accommodate any particular ride environment.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR (‘019) in view of KR 10-2014-0066934 (‘934).
It is noted that KR (‘019) fails to specifically disclose the use of the limit sensor configured to determine a reference point of the traction wire as claimed.  However, KR (‘934) discloses another parachuting training simulator having a control computer (400) automatically adjusting the length of a tow rope (120) through a tow rope adjustment device (1300 according to a parachuting training program, detecting the motions of the user’s hands and feet through wrist and ankle wires (141, 180) by sensors (150, 190), respectively, and estimating the motion and posture of the user on the basis of signals detected by the sensors (150, 190) [0060] and Fig. 8.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of KR (‘019) with the features as taught by KR (‘934) for the purpose of providing the user with more range of motions and more control of the motions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711